In this case, the most serious question is whether or not the plaintiff has suffered a hernia in his left side, incapacitating him from work. On that score plaintiff offered the testimony of one doctor who so testified, and defendant offered the testimony of two doctors who testified to the contrary. These doctors, in so far as we know, are eminent doctors and enjoy a good reputation in the profession. However, we are not fully satisfied with the status of the record, and we feel that justice will be better served by remanding this case in order that the judge of the lower court may appoint three doctors, without interest and not connected in any wise with the parties hereto, to examine the plaintiff and report their findings to the court, reserving unto the parties the right to have the said doctors appear in open court, and under oath, to be examined touching their said findings and matters relative thereto. See Hays v. Caddo-DeSoto Cotton Oil Co., 1 La.App. 689; Ellis v. Oil Fields Gas Co.,2 La.App. 479; Goree v. Atlantic Oil Producing Co., 2 La.App. 558.
It is likely that if plaintiff suffered a hernia he must necessarily still have the hernia, unless he has undergone an operation therefor, evidence of which will be present.
The opinion and decree originally pronounced herein are set aside, and the case is hereby remanded to the district court for the purposes herein stated; costs in both courts to abide the final results.